Motion Granted and Abatement Order filed March 26, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00121-CV
                                   ____________

                     THE CITY OF HOUSTON, Appellant

                                         V.

                     STEVE WILLAMS, ET AL, Appellees


                    On Appeal from the 80th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2002-22690A

                       ABATEMENT ORDER

      This is an appeal from a final summary judgment signed November 16,
2012. On March 12, 2013, appellant filed a motion to stay the appeal pending a
decision by the Texas Supreme Court in a related case, City of Houston v. Bates,
No. 11-0778, which was argued before the high court on January 9, 2013.
Appellant asserts that the decision in Bates will control the outcome of this appeal.
Appellees have filed a response to the motion, agreeing to the abatement but
requesting a limited abatement period.
       We GRANT appellant’s motion. We order the appeal ABATED pending a
decision by the Texas Supreme Court in City of Houston v. Bates, No. 11-00778,
or until further order of this court.

       The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The court will consider an appropriate motion to reinstate the appeal
filed by either party, or the court may reinstate the appeal on its own motion.



                                        PER CURIAM




                                          2